On June 6, 1923, the plaintiff in error filed his claim before the State Industrial Commission for compensation under the Workmen's Compensation Laws of Oklahoma for loss sustained by reason of an alleged injury to his back occasioned by lifting certain tools while he was in the employ of the Magnolia Petroleum Company, and from the judgment of the commission, refusing to award him compensation for that the injuries were not received while in the performance of his duties as an employe of the Magnolia Petroleum Company, and, therefore, the commission had no jurisdiction, the complainant brings this cause here for review.
For convenience the plaintiff in error will be designated as complainant, the Magnolia Petroleum Company, as the company, and the Industrial Commission, as the commission.
It appears from the record that the complainant had been employed by the company for several years off and on in drilling wells and working around the wells of the company, and, according to his complaint, some time in February, 1923, he alleges his back was injured but, according to the testimony, he continued to work until the latter part of April, and had required during the period no medical attention, nor did he notify the company of any injury any more than to tell one of his fellow employes, possibly the foreman of the gang, that he had wrenched his back and this information was not conveyed to the fellow employe until the day after the injury is alleged to have occurred. He continued to work possibly two months thereafter without complaint. All parties appeared before the Industrial Commission and presented their evidence, and, after considering all the facts, the commission concluded that the complaint from which he was said to be suffering was not occasioned by an accident or mishap befalling the complainant while in the employ of the company and by reason thereof the commission was without jurisdiction to award him compensation.
Complainant in his brief contends that the evidence was noncontradictory, that the complainant was suffering certain injuries, and the physicians described to the commission the nature and extent, so far as they could, of the complainant's suffering, and stated that there were no external evidences of any injury but admitted that his condition might be the result of such an injury as was described by the complainant or might be from other causes, and upon all the testimony and evidence the commission found as above stated. The record and brief presents an unmixed question of fact and this court has repeatedly held that:
"In a suit instituted in the Supreme Court to review an award of the State Industrial Commission, the suit must be to review an error of law, and not an error of fact, the decision as to all matters of fact being final. This court is not authorized to weigh the evidence upon which any findings of fact are based." Chestnut  Smith v. Lynch, 84 Okla. 199, 202 P. 1018; McAlester Edwards Coal Co. v. State Industrial Commission,86 Okla. 192, 207 P. 557; St. Louis Smelting  Refining Co. v. State Industrial Commission, 86 Okla. 216 207 P. 734; Canode v. Claypool  Wheeler, 86 Okla. 262, 207 P. 974; New State Ice Co. v. State Industrial Commission, 87 Okla. 135,209 P. 318.
The court, in Sun Coal Company v. State Industrial Commission, 84 Okla. 164, 203 P. 1042, held that:
"The order of the Industrial Commission is final as to all questions of fact and the court is not authorized to weigh the evidence upon which any finding of fact is based."
In McAlester Colliery Co. v. State Industrial Commission,85 Okla. 66, 204 P. 630; *Page 266 
Consolidated Fuel Company v. State Industrial Commission,85 Okla. 112, 205 P. 170; Superior Smokeless Coal  Mining Company v. Bishop et al., 85 Okla. 204, 205 P. 497; Cameron Coal Company v. Duncan, 85 Okla. 219, 205 P. 503, and Whitehead Coal Mining Company v. State Industrial Commission,86 Okla. 149, 207 P. 305, this court held:
"It is well settled in this jurisdiction that the decision of the Industrial Commission as to the matter of fact is final, if there is any evidence whatever tending to support it."
"By the provisions of the Workmen's Compensation Law (S. L. 1915, ch. 246, art. 2, sec. 10) the decision of the State Industrial Commission is made final as to all matters of fact; and, on appeal to the Supreme Court from an award of the Industrial Commission, the court is without jurisdiction to weigh the evidence to determine whether the same preponderates in favor of or against the findings of fact made by the Industrial Commission." Ohio Drilling Co. v. State Industrial Commission, 86 Okla. 139, 207 P. 314; Missouri Valley Bridge Co. v. State Industrial Commission, 86 Okla. 209, 207 P. 562; Waite Phillips  Delmar Oil Co. v. State Industrial Commission,87 Okla. 26, 208 P. 261; Associated Employers' Reciprocal v. State Industrial Commission, 87 Okla. 28, 208 P. 266; Mullen Coal Co. v. Scavage, 87 Okla. 31, 208 P. 771.
The Industrial Commission having heard all of the evidence in this case and having made the findings of fact upon the evidence, such findings will not be disturbed by this court on appeal, and for the reasons set forth, the judgment of the Industrial Commission should be affirmed.
By the Court: It is so ordered.